Order entered February 28, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00030-CV

   IN RE MELISSA LARSEN,THE CARDIO GROUP, LLC, LARSEN
MEDICAL, LLC D/B/A CARDIOVASCULAR DEVICES SERVICES, LLC,
 PRACTICE FREEDOM COACHING LLC, CARDIOLOGY INSTITUTE
 OF AMERICA LLC, TRACTION INTEGRATED SYSTEMS, LLC AND
                CARDIOCLOUD, LLC, Relators

          Original Proceeding from the 101st Judicial District Court
                            Dallas County, Texas
             Trial Court Cause Nos. DC-18-05693, DC-21-04344

                                     ORDER


      Before the Court is real party in interest’s February 22, 2022 motion for an

extension of time to file a response to relators’ petition for writ of mandamus. The

motion is GRANTED. Real party in interest may file a response, if any, to the

petition for writ of mandamus on or before March 23, 2022.

                                           /s/ David J. Schenck
                                           DAVID J. SCHENCK
                                           JUSTICE